Citation Nr: 1535494	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-340 38A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a severe external musculocutaneous nerve injury.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to March 20, 2013, and as 50 percent disabling thereafter.

4.  Entitlement to an initial rating higher than 10 percent for a lumbar spine disability.

5.  Entitlement to an initial rating higher than 10 percent for a left ankle disability with residual scar.

6.  Entitlement to an initial compensable rating for a left foot disability with residual scar.

7.  Entitlement to an initial compensable rating for a left leg limp.

8.  Entitlement to an initial compensable rating for multiple rib fractures.

9.  Entitlement to an initial compensable rating for hypertension.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969 and from February 1996 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the Veteran submitted additional evidence in support of his increased rating claims accompanied by a waiver of RO jurisdiction.  Thus, the Board may consider that new evidence.

The issues of entitlement to service connection for severe external musculocutaneous nerve injury and for increased ratings for a left ankle disability with scar, left foot disability with scar, and left leg limp, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT 

1.  The Veteran does not have a current diagnosis of sleep apnea.

2.  Since October 1, 2010, when service connection became effective, the Veteran's PTSD has been manifested by occupational and social impairment, with reduced reliability and productivity.

3.  The Veteran's lumbar spine disability has been manifested by forward flexion greater than 60 degrees, the combined range of motion of spine has been greater than 120 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis has not been shown.  

4.  The Veteran's fracture of multiple ribs has not resulted in the removal of ribs or more than a slight muscle disability of the chest wall.

5.  The Veteran's hypertension has not been manifested by blood pressure readings of diastolic pressure that are predominantly 100 or more, requiring continuous medication for control, or by systolic blood pressure readings that are predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The Veteran's claimed sleep apnea was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  From October 1, 2010, when service connection became effective, to March 20, 2013, the criteria for an increased 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2015).

3.  Since March 20, 2013, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, DC 9411 (2015).

4.  The criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DCs 5010-5237 (2015).

5.  The criteria for a compensable rating for fracture of the ribs have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, DCs 5297-5299 (2015).

6.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The claims for increased ratings arise the Veteran's disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required with respect to the increased rating claims.  With respect to the claim for service connection, notice was sent to the Veteran in September 2010, prior to adjudication of the claim in December 2011.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  In that regard, the Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded VA examinations in October 2010 and March 2013 addressing the claims on appeal.  The examinations are not unduly remote, and the evidence does not otherwise suggest that the Veteran's disabilities have worsened such that new VA examinations would be necessary to fairly adjudicate the claims. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran's sleep apnea is not included under these regulations.

The Veteran contends that he currently suffers from sleep apnea.  However, on October 2010 VA examination, no sleep apnea was found.  The evidence does not otherwise demonstrate that the Veteran suffers from sleep apnea or symptoms thereof.  The Board notes that in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. at 225.  The Veteran contends that he has had trouble sleeping since being in Vietnam.  However, the service treatment records reflect that on periodic examinations, to include in 1985, 1991, and 1994, he denied any trouble sleeping.  There is no diagnosis of a sleep disorder in service.  Moreover, the Veteran's current sleep disturbance has been associated as a symptom of his PTSD, for which he is already in receipt of service connection.  The evidence does not reflect a separate diagnosis of a sleep disorder.  The Board has taken into account the Veteran's statements that he suffers from a separate sleep disorder aside from his PTSD, or that he suffers from sleep apnea, however, he does not have the requisite medical expertise to make such a diagnosis.  The competent medical evidence does not support his contentions, to include the probative 2010 VA examination finding no diagnosis of sleep apnea.  Accordingly, the preponderance of the evidence is against the claim, and it must be denied.

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran's PTSD has been rated as 30 percent disabling prior to March 20, 2013, and as 50 percent disabling thereafter, under DC 9411.  A 30 percent disability rating is assigned for a mental disorder (including PTSD) when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

 A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

For the period from October 1, 2010, to March 20, 2013, the Board finds that an increased 50 percent rating, but no higher, is warranted for the Veteran's PTSD.  Specifically, on October 2010 VA examination, he was shown to suffer from symptoms contemplated by the 50 percent rating, to include panic attacks, impaired judgment by way of angry outbursts, disturbances of motivation and mood such as ongoing anxiety and depression, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was employed full-time, but he endorsed avoidant behaviors and would become reactive to environmental stimuli resulting in occupational and social problems.  His PTSD was assessed by the VA examiner to result in reduced reliability and productivity due to his PTSD symptoms, as contemplated by the higher 50 percent rating.  He was assigned a GAF score of 57.  A September 2010 private psychological assessment resulted in the assignment of a GAF score of 48.  Based upon this evidence, the Board finds the criteria for a higher 50 percent rating is warranted prior to March 20, 2013.

However, the Board finds that a rating higher than 50 percent has not been warranted at any time during the appeal period.  At no time has it been shown that the Veteran suffers from the symptoms contemplated by the higher 70 percent rating, not otherwise accounted for in the current 50 percent rating.  On 2010 and 2013 VA examinations, the Veteran denied having suicidal ideations.  There was no indication of obsessional rituals.  His speech has always been clear.  While he does suffer from recurrent panic attacks and ongoing depression, there is no indication that he cannot function independently due to such.  In 2014, he provided his psychologist with an example of  when he felt angered at work, however, he has not reported unprovoked irritability or violence.  There is no indication of spatial disorientation or neglect of personal hygiene.  While he experiences disassociation when experiencing memories of Vietnam, such is not the same as spatial disorientation.

The evidence does not demonstrate that the Veteran is unable to establish and maintain effective relationships.  Rather, the evidence demonstrates that the Veteran has difficulty with such relationships, as accounted for in the 50 percent rating.  The evidence reflects that the Veteran decided to retire from his post-retirement position as chief legal counsel for a state agency, following a 25 year career as an attorney, because he was experiencing difficulties concentrating and focusing and lacked a tolerance for persons who were unsympathetic to veterans.  Thus, the evidence does not demonstrate an inability to relate occupationally or socially, but rather that it became difficult for the Veteran to do so.  Socially, the Veteran has maintained the same marriage and has described good relationships with his children.  While he easily grew irritable with his coworkers, the evidence does not demonstrate that his job was in jeopardy or that there was a serious issue at his employment.  Moreover, the 2010 and 2013 VA examiners found no more than a moderate range of PTSD symptoms, as explained on 2013 VA examination.  The VA examiners both determined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity, as accounted for by the 50 percent rating.

Thus, when viewing the Veteran's occupational and social impairment due to his PTSD, the evidence does  not suggest that he meets the criteria for a higher rating.  Despite the lower GAF scores assigned by the Veteran's private psychiatrist, including GAF scores in the 40s, the Board does not find evidence of PTSD symptoms so severe as to meet the criteria of a 70 percent rating.  The evidence clearly demonstrates that the Veteran suffers from PTSD symptoms that interfere with his occupational and social ability to a moderate, rather than severe, degree.  The Veteran has been shown to be a highly functioning individual, as demonstrated by his professional career and his intact nuclear family unit.  When taking into account his PTSD symptoms as described on private and VA examinations, and by the Veteran, the Board finds that the evidence does not meet the criteria for a higher rating, and the claim must be denied.  In so deciding, the Board places probative weight on the assessment made by the VA examiners in 2010 and 2013, as they are well-reasoned and explained.  The lower GAF scores assigned by the Veteran's private psychologist, on the other hand, are not clearly explained and do not appear to be supported by the reports of examination.  There is no indication of suicidal ideation or severe obsessional rituals, or serious impairment in social, occupational, or school functioning such as no friends or unable to keep a job, as explained above.

Lumbar Spine Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45. 

The Veteran's lumbar spine disability has been rated 10 percent disabling under Diagnostic Code 5010-5237.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  DC 5010 pertains to arthritis.  DC 5237 pertains to lumbosacral strain.  The Board notes that DCs 5235-5242 are all rated under the same criteria.  38 C.F.R. § 4.71a, DC 5235-5242. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Turning to the evidence of record, in August 2010, the Veteran complained of ongoing neck and back pain.  He was noted to have thoracolumbar scoliosis.

On October 2010 VA examination, the Veteran reported severe limitation of motion of the lumbosacral spine.  He treated his back pain with a topical skin patch as well as pain relievers.  Physical examination revealed tenderness to palpation in the lower cervical spine and thoracospinalis muscles.  There was no gross motor or sensory deficit.  There was no fracture of the vertebral bodies.  Range of motion testing revealed flexion to 80 degrees, with mild pain, extension to 15 degrees, with mild pain, right and left lateral flexion to 20 degrees, with mild pain, and right and left rotation to 20 degrees with mild pain.  There was no indication of intervertebral disc syndrome.  The diagnosis was degenerative disease of the lumbosacral spine, symptomatic and mild levoscoliosis of the lumbar spine.  His lumbar spine disability affected his daily routine to including physical chores, recreational activities, shopping, and traveling.

A May 2013 private record reflects the Veteran's report of low back pain that would get worse by the end of the day.  He was noted to have mild kyphosis and scoliosis of the spine.

In this case, the Board finds that a rating higher than 10 percent for a lumbar spine disability based upon limitation of motion is not warranted.  Range of motion testing on 2010 VA examination did not meet the criteria for a higher rating, and there is no other medical evidence to demonstrate that the Veteran's range of motion is more limited.  There was no additional functional loss on repetitive testing.  There was no indication of muscle spasm or guarding resulting in abnormal spinal contour.   While there was abnormal spinal contour, such was not assessed to be related to muscle spasm or guarding.  Accordingly, a rating in excess of 10 percent is not warranted at any time during the appeal period.  While the VA examiner in 2010 noted that the Veteran's limitation of motion of the spine was severe, such appears to be as reported by the Veteran, as the physical findings on examination did not reflect a severe low back disability.

Moreover, a higher rating is not warranted based upon intervertebral disc syndrome, as such has not been diagnosed in this case.  Finally, radiculopathy of the lower extremities has not been reported or diagnosed.

The Board has determined that the Veteran is entitled to no more than a 10 percent disability rating for a lumbar spine disability under the applicable spinal criteria.  The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although VA examinations and treatment records have shown that the Veteran experiences pain on motion and flare-ups on activity, there is no evidence to suggest that the functional loss is the equivalent to the next higher rating.  Evidence of pain is an important factor for consideration.  Pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Without any evidence of further functional loss as a result of the Veteran's pain, a higher disability evaluation is not warranted under DeLuca.  Thus, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating based upon additional pain or weakness on repetitive testing.

Fracture of Multiple Ribs

The Veteran's fracture of multiple ribs is currently assigned a noncompensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5297.  Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  In this case, the multiple rib fractures have been evaluated by analogy, using the criteria for removal of the ribs under Diagnostic Code 5297.

Under Diagnostic Code 5297, removal of one or resection of two or more ribs without regeneration warrants a 10 percent rating.  Removal of two or more ribs warrants higher evaluations.  38 C.F.R. § 4. 71a, Diagnostic Code 5297.

In this case, however, the evidence does not show that the Veteran's injury involved removal of a rib or resection of two or more ribs without regeneration, which would entitlement him to a 10 percent rating under that particular diagnostic code.  Moreover, on October 2010 VA examination, it was noted that the rib fractures seen on x-ray examination had healed.

The Board has also considered whether other diagnostic codes might be more appropriate in evaluating his symptoms.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  Costochondritis, which involves inflammation of the costal cartilage resulting in chest wall pain, is generally evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5321.  Diagnostic Code 5321 provides criteria for evaluation of injury to muscle group XXI, the muscles of respiration.  Under Diagnostic Code 5321, a 0 percent evaluation is assigned for a slight muscle disability of Group XXI (muscles of respiration); a 10 percent evaluation is assigned for moderate muscle disability; and a 20 percent evaluation is assigned for a moderately severe or severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5321.  The Board finds this code is appropriate for rating by analogy as it involves the thoracic muscle group area.

On October 2010 VA examination, the Veteran reported pain in the ribs for which he took Advil on a daily basis.  Physical examination showed normal muscle strength of the truncal muscles.  There was tenderness at the thoracospinalis muscles on both sides. 

A 2013 private record shows tenderness to the upper and lower back.  The remainder of the medical evidence is negative for indication of a muscle disability of the ribs or related symptoms.

Accordingly, the Board finds that an increased rating for the Veteran's multiple rib fractures is not warranted.  There is no indication of more than a slight muscle disability, as muscle strength was normal on 2010 VA examination, and no other records have been identified to demonstrate that the Veteran suffers from a moderate muscle disability of the chest wall.  To the extent that the Veteran contends that his back pain should result in an increased rating, such is addressed in the analysis above.  The Board has taken into account the effect of pain and weakness of the Veteran's fracture of the ribs, as set forth under Deluca, supra, but finds that a higher rating is not warranted.

Hypertension

The Veteran's hypertension is rated as 0 percent disabling under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a 0 percent evaluation, as in DC 7101, a 0 percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31. 

Diagnostic Code 7101 defines hypertension as diastolic blood pressure predominantly 90 or greater.  Isolated systolic hypertension is defined as systolic blood pressure predominately 160 or greater with a diastolic blood pressure of less than 90.  A 10 percent rating is warranted where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating may be assigned with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. Diastolic pressure of 120 or more is rated as 40 percent disabling, and a maximum 60 percent rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. § 4.104, DC 7101 (2014).

In this case, the record reflects that the Veteran requires continuous medication for control.  However, the evidence does not demonstrate that his systolic blood pressure has been predominately 160 or greater, or that his diastolic blood pressure was predominately 100 or greater.  On September 2010 separation examination, his blood pressure was 142/95.  On October 2010 VA examination, his blood pressure was 133/82, 139/86, and 163/85.  A May 2013 private treatment record reflects a blood pressure reading  of 140/90.  While there is one systolic reading of 163, the remainder of the evidence demonstrate systolic readings under 160.  Therefore, it cannot be said that the Veteran suffers from systolic pressure predominately 160 or greater.  Accordingly, based upon the medical evidence of record, the claim for a compensable rating for hypertension must be denied.

III.  Other Considerations

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has stated that his service-connected PTSD has made it more difficult to perform certain aspects of his job such that he chose to retire.  However, he has not made any assertions of unemployability due to his PTSD or a service-connected disability.  Therefore, further consideration of TDIU is not warranted.

The Board has also considered whether the Veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111 (2008). The rating criteria contemplates the Veteran's symptoms of back pain and limitation of motion, the occupational and social impairment of his PTSD, his high blood pressure, and his rib pain (to include the Veteran's reported muscle pain).  He has not reported any symptoms related to his hemorrhoids or hiatal hernia.  The indicated manifestations and symptoms are fully contemplated by the rating criteria and there is no indication that there are present signs or symptoms beyond the scope of those criteria.  Medical evidence fails to show anything unique or unusual about the Veteran's disabilities on appeal that would render the schedular criteria inadequate.  There is otherwise no indication in the record that the pertinent DC fails to describe adequately or contemplate the current disability level of the disorder in question, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Service connection for sleep apnea is denied.

Prior to March 20, 2013, a 50 percent rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Since March 20, 2013, a rating in excess of 50 percent for PTSD is denied.

A rating in excess of 10 percent for a lumbar spine disability is denied.

A compensable rating for fracture of multiple ribs is denied.

A compensable rating for hypertension is denied.

A compensable rating for hemorrhoids is denied.

A compensable rating for a hiatal hernia is denied.


REMAND

With regard to the Veteran's claimed severe external musculocutaneous nerve injury, clarification is needed to determine whether the Veteran suffers from this disability or a related neurological disability.  A review of the 2007 service records surrounding his motor vehicle accident do not demonstrate a diagnosis of an external musculocutaneous nerve injury.  Instead, the Veteran was diagnosed with a left ankle open fracture, status post open reduction and repair of anterior talofibular ligament, for which he is in receipt of service connection.  On 2010 VA examination, the examiner did not find any indication of a nerve injury.  The assessment was that the injury to the external musculocutaneous nerve injury was healed.  A March 2014 private treatment record, however, reflects that the Veteran's left foot had a diminution of proprioceptive light touch and sensorium.  He was diagnosed with neuropathy of the left lower extremity.  Thus, clarification is needed as to whether the Veteran suffers from a nerve injury or neurological disorder of the left foot related to his 2007 motor vehicle injury.

With regard to the claims for increased ratings for a left ankle disability with scar, a left foot disability with scar, and a left leg limp, the Veteran last underwent a VA examination for these disabilities in 2010.  The 2014 private treatment record referenced above demonstrated a finding that the Veteran's left ankle and foot disabilities were "moderately to severe" in nature, and that he suffered from instability of the ankle, neuropathy of the left lower extremity, and peripheral vascular disease with venous stasis.  In order to accurately assess the current severity of the Veteran's left foot and ankle disabilities, and to determine whether he suffers from a neurological and vascular disability related to these disabilities, a new VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding his left ankle disability, left foot disability, and left foot limp.  The examiner should review the claims file and copies of all pertinent records.  A full and well-reasoned rationale must be provided for all opinions reached.

a)  Does the Veteran suffer from an external musculocutaneous nerve injury of the left lower extremity?  If so, is it at least as likely as not (50 percent probability or greater) that the disability was caused or aggravated by his service, to include the 2007 motor vehicle accident?

b)  Diagnose all disabilities related to the Veteran's left lower extremity, to include any neurological disability, such as neuropathy, or vascular disability, such as peripheral vascular disease.   Determine whether these disabilities are related to the Veteran's service-connected left ankle and left foot disabilities.  If they are of a separate and distinct etiology, provide a rationale for that finding.

c)  Assess the current severity of the Veteran's service-connected left ankle disability, left foot disability, and left leg limp, as well as all residual scars.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  

2.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


